Title: Proclamation Establishing Lighthouse at Gay Head, 1 July 1799
From: Adams, John
To: 



1 July 1799

Proclamation By the President of the United States
In pursuance of the act of Congress passed on the 16th  July, 1798, entitled “An act for erecting a light-house at Gayhead, on Marthas Vineyard, and for other purposes,” and an act which passed the legislature of Massachusetts on the 22d February, 1799, entitled “An act to cede to the United States a tract of land at Gayhead for a light-house,” the following tract of land, situate at Gayhead, on the western part of Marthas Vineyard, in Dukes County, State of Massachusetts, is designated as the land ceded to the United States by the aforesaid act of the legislature of Massachusetts for the purpose of erecting a light-house, to wit: Beginning at a stake and heap of stones (1 rod from the edge of the cliff of said head), thence east 11 degrees south 18 rods to a stake and heap of stones; thence south 11 degrees west 18 rods to a stake and heap of stones; thence west 11 degrees north 18 rods to a stake and heap of stones; thence north 11 degrees east to the first-mentioned bound, containing 2 acres and 4 rods.
In witness whereof I have caused the seal of the United States of America to be hereto affixed, and signed the same with my hand, at Philadelphia, on the 1st day of July, 1799, and in the twenty-third year of the Independence of the said States.




John AdamsBy the President:Timothy PickeringSecretary of State.